Citation Nr: 0907517	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and December 2004 by the Department Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The veteran's 
service-connected diabetes mellitus was recharacterized in 
the December 2004 rating decision as diabetes mellitus with 
complications of erectile disfunction, hypertension, 
subjective numbness and tingling of the extremities, and 
subjective blurring of vision.

In April 2006, the Board remanded this case for additional 
development.  In April 2007, the RO granted separate 
noncompensable disability ratings for hypertension, erectile 
dysfunction, tinea pedis, peripheral neuropathy of the right 
and left lower extremities and mild, nonproliferative 
diabetic retinopathy and mild cataracts.   As the required 
development for entitlement to a disability rating in excess 
of 20 percent for diabetes mellitus has been completed, this 
issue is again before the Board for further appellate review.


FINDINGS OF FACT

The Veteran's service-connected diabetes mellitus required 
insulin and a restricted diet.  It does not require 
regulation of activity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.119, Diagnostic Code 7913 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The Veteran also received this notice in 
a May 2006 letter. 

The Board acknowledges that the May 2004 and May 2006 letters 
sent to the veteran do not meet the requirements of Vazquez, 
supra and are not sufficient as to content, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the veteran was provided with correspondence regarding what 
was needed to support his claim for increase.  Specifically, 
a December 2004 statement of the case provided the veteran 
with the criteria necessary for entitlement to higher 
disability ratings for his diabetes mellitus.  In his January 
2007 VA examination, the veteran was prompted to inform the 
examiner how his diabetes mellitus symptoms affected his 
employment and daily life.  The May 2004 letter stated that a 
claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  In addition, in the May 
2006 letter, the Veteran was given examples of the types of 
lay and medical evidence that would substantiate his claim 
and was informed how the VA determines a disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the 
Veteran himself has indicated his actual knowledge of the 
criteria necessary for a higher rating for his diabetes 
mellitus, in that his argument that he is entitled to a 
higher disability rating is based upon the interpretation of 
the term "regulation of activities" which would be needed 
to warrant a higher rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7913.  Based on the above, any notice deficiencies with 
regard to the holding in Vazquez, supra, do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the claims file.  
The appellant was afforded VA medical examinations in January 
2007 and July 2008.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran contends that his service-connected diabetes 
mellitus is more severe than is reflected by his current 20 
percent disability rating.  Specifically, he argues that he 
has a regulation of activities due to his diabetes mellitus.

The Veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which provides that a 20 percent disability rating 
is warranted when the veteran has diabetes mellitus which 
requires insulin and restricted diet, or an oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted when the veteran's diabetes mellitus requires 
insulin, restricted diet and regulation of activities.  A 60 
percent disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  A 100 percent disability rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

June 2004 VA medical records show that the Veteran was 
encouraged to find an exercise regimen to deal with his 
hypertension.  He indicated that he was unable to exercise 
due to pain in his hips and knees.  A July 2004 examination 
commissioned by the VA reflected that the Veteran takes 
insulin injections to treat his diabetes.  The Veteran 
indicated that he had been hospitalized for low blood sugar, 
and that he was treated for diabetes four times per year.  
The assessment was diabetes mellitus, with good control, with 
additional complications of erectile dysfunction.  A March 
2005 VA medical record shows that the Veteran denied any 
headaches, dizziness, shortness of breath or dyspnea.  He was 
diagnosed with diabetes mellitus, Type 2 uncontrolled and was 
encouraged to exercise.  

A July 2005 VA medical record reflects that the Veteran 
enrolled in a program for at home monitoring of his diabetes 
mellitus.  After examining the Veteran, the examiner 
encouraged movement exercise and weight control.  An August 
2005 diabetes management report shows that the Veteran 
indicated he was using a treadmill and walking for one mile 
each night before bed.  VA treatment records from October 
2005 to January 2007 reflect that the Veteran was repeatedly 
instructed to adopt an exercise program, to assist with his 
diabetes mellitus, hypertension and weight control.  

A January 2007 VA examination report shows that the Veteran 
took insulin injected twice daily and he had been doing this 
for several years.  He denied any history of ketoacidosis but 
stated that he did experience occasional hypoglycemic 
reactions, triggered by overexertion.  He indicated that he 
would have approximately three hypoglycemic reactions per 
month during the winter months and one per week during the 
summer months.  He stated that these would usually occur when 
he was working in the yard, and that taking a single glucose 
tablet caused resolution of the symptoms.  The Veteran denied 
ever seeking any emergency medical treatment for hypoglycemia 
and denied any history of hospitalizations for ketoacidosis 
or hypoglycemic reactions. The Veteran was supposed to be 
following a low carbohydrate, low sugar diet, but he admitted 
to being non-compliant occasionally. 

At the time of the examination, the Veteran was employed as a 
school teacher on a part time basis.  He denied that his 
diabetes mellitus interfered with his ability to teach 
school.  In terms of his normal daily activities, he stated 
that he had developed decreases stamina since developing 
diabetes mellitus.  He stated that he suffered from frequent 
hypoglycemic episodes whenever he did yard work and, as a 
result, he had to take frequent breaks and rest whenever he 
developed hypoglycemia.  The Veteran stated that he had to be 
very cautious about how much activity he engaged in due to 
the danger of developing hypoglycemia.  The examiner noted 
that there was no documented evidence in the records in the 
claims file or in the Veteran's computerized medical records 
that any medical provider has actually ever told the Veteran 
to restrict his activities due to his diabetes mellitus.  In 
fact, the examiner acknowledged, there were multiple notes 
from the Veteran's primary care provider that document her 
advice to him to engage in a regular exercise program.  The 
Veteran admitted that he usually walked on a treadmill for 
thirty minutes three times a week for physical exercise 
without developing hypoglycemia.  He did state, however, that 
he had not been able to walk on the treadmill due to back and 
hip pain.  The examiner assessed diabetes mellitus which was 
not optimally controlled on current medical regimen as 
evidenced by elevated hemoglobin A1C.  

In July 2008, the Veteran again reported that he develops 
exertionally related low blood sugar.  He gave the example 
that he had to stop mowing his lawn with a push mower because 
he would develop disorientation and felt weak; a check of his 
blood sugar at that time would yield values from 40 to 60.  
He also noted that when he moved flower pots from his from 
his front yard to his back yard, he would feel disoriented 
and weak and his blood sugar readings would again be in the 
40 to 60 range. He had not required any hospitalizations for 
diabetes mellitus and did not have ketoacidosis episodes.  

Based upon the evidence of record, the Board finds that the 
Veteran does not meet the criteria for a 40 percent 
disability rating.  The Board notes that the Veteran's 
diabetes mellitus requires insulin and that he is on a 
restricted diet due to his diabetes mellitus.  The veteran's 
claim is based upon his assertion that his activities are 
regulated due to his diabetes mellitus.  In Camacho v. 
Nicholson, 21 Vet. App. 360 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that, for 
purposes of Diagnostic Code 7913, medical evidence is 
required to show that occupational and recreational 
activities have been restricted in order to provide a 40 
percent disability rating for diabetes mellitus.  Competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a).  There is no competent medical evidence 
that the Veteran's activities have been restricted.  The 
Board notes that the Veteran has indicated that he has become 
hypoglycemic when he exerts himself, such as when he does 
yard work; however, there is no medical evidence to 
substantiate these contentions.  In fact, the medical 
evidence of record reflects that the Veteran has been 
repeatedly instructed to begin an exercise regimen in order 
to deal with his diabetes, hypertension and weight.  At his 
January 2007 VA examination, the Veteran indicated that he 
walks on a treadmill for thirty minutes at a time three times 
per week and does not become hypoglycemic.  As such, the 
Board finds that there is no medical evidence showing that 
his activities are regulated due to his diabetes mellitus.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for a 
20 percent disability rating for his service-connected 
diabetes mellitus.  Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's diabetes mellitus currently 
results in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his diabetes mellitus, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


